Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 1 of 34

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ADRIANA G. KAM-O'DONOGHUE, as

Personal Representative of the

Estate of ALEXANDER CASTRO,
Plaintiff,

Vv.

JOHN TULLY and KEITH SALACH,
Individually and in their
Capacities as Lawrence Police
Officers, and the CITY OF

)
)
)
)
)
)
) C.A. No. 16-11054-MLW
)
)
)
)
LAWRENCE, MASSACHUSETTS )
)

 

Defendants.
MEMORANDUM AND ORDER
WOLF, D.J. September 10, 2019
I. INTRODUCTION

In the early morning hours of June 15, 2013, officers John
Tully and Keith Salach of the Lawrence, Massachusetts Police
Department ("LPD") attempted to apprehend Alexander Castro for a
noise violation and reckless driving. In the process, Castro's car
and Tully's police cruiser collided, and Tully shot and injured
Castro. Castro sued Tully and Salach, as well as the City of
Lawrence ("the City"), for violating his rights under federal and

state law.?

 

1 Adriana Kam-O'Donoghue, personal representative of Castro's
estate, maintains this suit on behalf of Castro, who died in July
2016 in an automobile accident unrelated to this case. See Notice
of Death (Dkt. No. 23); Mot. Substitute Pl. (Dkt. No. 36).
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 2 of 34

The court referred this case to the Magistrate Judge for all
pretrial purposes. Defendants moved for summary judgment. Castro
cross-moved for summary judgment against the City, which the City
moved to strike as untimely. In a Report and Recommendation, the
Magistrate Judge recommends that the court allow in part and deny
in part defendants' motions. In particular, characterizing it as
a "close question," she finds triable facts as to whether Tully
and Salach unreasonably seized Castro and engaged in an unlawful
conspiracy to deprive Castro of his constitutional rights. She
also finds that Tully and Salach waived their arguments for summary
judgment on Castro's federal equal protection claims. Tully and
Salach object to these findings. Castro did not object or respond
to Tully and Salach's objections.

The court has reviewed de novo those parts of the Report and
Recommendation to which Tully and Salach object. The court finds
no triable issues of fact as to whether Tully and Salach
unreasonably seized Castro or engaged in an unlawful conspiracy.
The court also finds that Tully and Salach did not waive their
arguments for summary judgment with respect to Castro's federal
equal protection claims, and that there is no triable issue of
fact as to whether Tully and Salach acted with discriminatory
animus. Furthermore, although the city did not move for summary
judgment on Castro's claim for negligent infliction of emotional

distress ("NIED") and, therefore, the Magistrate Judge did not
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 3 of 34

address it, the court does not discern any triable issues of fact
as to whether Tully acted negligently. However, the court is
providing Castro an opportunity to attempt to identify evidence
raising an issue of fact as to his NIED claim.

In other respects, the court finds that the Report and
Recommendation is thorough, thoughtful, and persuasive.
Accordingly, the court is adopting in part and modifying in part
the Report and Recommendation. In summary, the court is allowing
the City's Motion for Partial-Summary Judgment, and Tully's and
Salach's motions for summary judgment. It is also allowing the
City's Motion to Strike and, therefore, denying Castro's Cross-
Motion for Summary Judgment.

Il. LEGAL STANDARDS

A. Review of a Magistrate's Disposition

 

Federal Rule of Civil Procedure 72(b) (3) requires the court
to review "de novo any part of the magistrate judge's disposition
that has been properly objected to." "Conclusory objections that
do not direct the reviewing court to the issues in controversy"

are not proper under Rule 72(b). Velez-Padro v. Thermo King De

 

P.R., Inc., 465 F.3d 31, 32 (lst Cir. 2006). Moreover, a party is
"not entitled to a de novo review of an argument never raised"
before the magistrate judge. Borden v. Sec'y of Health & Human
Servs., 836 F.2d 4, 6 (1st Cir. 1987). "Parties must take before

the magistrate, ‘not only their "best shot" but all of their
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 4 of 34

shots.'" Id. (quoting Singh v. Superintending Sch. Comm. of City
of Portland, 593 F. Supp. 1315, 1318 (D. Me. 1984)).
Where no objections have been filed to a report and

recommendation, the court is not required to engage in de novo

 

review, or even in "some lesser standard" of review. Thomas v.
Arn, 474 U.S. 140, 149 (1985); see also 28 U.S.C. §636(b) (1) (C);
Fed. R. Civ. P. 72(b) (3). However, the court is encouraged "to
afford some level of review to dispositive legal issues raised by
the report." Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987).

B. Summary Judgment

Federal Rule of Civil Procedure 56(a) provides that the court
"shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law." A factual dispute, therefore,
precludes summary judgment if it is "material" and "genuine."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

 

A fact is "material" if, in light of the relevant substantive
law, "it has the potential of determining the outcome of the

litigation." Maymi v. P.R. Ports Auth., 515 F.3d 20, 25 (1st Cir.

 

2008). "Only disputes over facts that might affect the outcome of
the suit under the governing law properly preclude the entry of

summary judgment." Anderson, 477 U.S. at 248.
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 5 of 34

To determine if a factual dispute is "genuine," the court
must assess whether “'the evidence is such that a reasonable jury
could return a verdict for the nonmoving party.'" Chadwick v.
WellPoint, Inc., 561 F.3d 38, 43 (1st Cir. 2009) (quoting Anderson,
477 U.S. at 248). In making this determination, the court must
"construfe] the record in the light most favorable to the non-

moving party." Douglas v. York Cty., 433 F.3d 143, 149 (1st Cir.

 

2005). The record should not, however, be scrutinized piecemeal;

rather, it must be "taken as a whole." Matsushita Elec. Indus.

 

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Kelly

 

v. Cort Furniture, 717 F. Supp. 2d 120, 122 (D. Mass. 2010).
Evidence submitted in inadmissible form may be considered only if
it could be presented in a form that would be admissible at trial.

See Fed. R. Civ. P. 56(c) (2); Gorski v. N.H. Dep't Corr., 290 F.3d

 

466, 475-76 (1st Cir. 2002).

The party moving for summary judgment "bears the initial
responsibility of informing the district court of the basis for
its motion, and identifying those portions of [the record] which
it believes demonstrate the absence of a genuine issue of material

fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). However,

 

the moving party's burden "may be discharged by showing . . . that
there is an absence of evidence to support the nonmoving party's
case." Id. at 325 (internal quotation marks omitted). Therefore,

summary judgment is mandated "after adequate time for discovery
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 6 of 34

and upon motion, against a party who fails to make a showing
sufficient to establish the existence of an element essential to
that party's case, and on which that party will bear the burden of
proof at trial." Id. at 322.

III. FACTS

The court adopts the relevant facts recited in the Report and
Recommendation, as supplemented by the record. See R. & R. at 4-34
(Dkt. No. 83). The following facts are undisputed unless specified.

A. June 15, 2013

On June 15, 2013, LPD officers Tully and Salach were working
a shift from 1:00 a.m. to 9:00 a.m. They were in uniform and drove
separate police cruisers. At approximately 5:24 a.m., the officers
responded to a noise complaint about a loud party on Bennington
Street in Lawrence, Massachusetts. After resolving the noise
complaint, they departed Bennington Street and were driving on
Stearns Avenue.

While on Stearns Avenue, the officers heard the sound of a
revving car engine from Lawrence Street. Salach suspected that the
sound constituted a noise violation. As the officers turned onto
Lawrence Street, Salach observed a green Honda Civic revving its
engine and driving down Lawrence street towards the officers. The
driver of the car was Castro, a Hispanic male.

The officers activated their blue lights. Castro stopped in

front of Tully's and Salach's cruisers and then reversed at a high
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 7 of 34

rate of speed while weaving back and forth down Lawrence Street.
Tully and Salach followed Castro down Lawrence Street, across two
intersecting streets.

At some point, Tully's and Castro's vehicles collided. Castro
asserts that Tully "rammed" his car, while Tully maintains that he
attempted to push Castro back into his lane after Castro contacted
Tully's cruiser. An accident reconstructionist concluded that "it
is not possible to determine whether the Crown Victoria operated
by Officer Tully made first contact with the 1995 Honda EX operated
by [] Castro or whether the Honda swerved and made first contact
with the Crown Victoria." Crashteams S. New Eng. Report at 12 (Dkt.
No. 69-16). For the purposes of summary judgment, therefore, the
court assumes that Tully rammed Castro's vehicle.

After Tully and Castro collided, their vehicles jumped a curb
onto a traffic island on Bennington Street. Salach drove up next
to Castro's vehicle, while Tully exited his cruiser and moved
towards the back of Castro's car. Tully also drew his service
weapon, placing his trigger finger alongside the trigger guard.

The parties dispute what happened next. Castro says that after

coming to a stop on the traffic island, he drove forward.? See June

 

2 Tully argues that Castro's testimony about driving forward
is hearsay that does not fall under any hearsay exception. See
Tully Objs. Pl. Facts at 21 (Dkt. No. 72). However, Castro's
testimony falls under the exception for former testimony of an
unavailable witness. See Fed. R. Evid. 804(b)(1). "Former
testimony" is that which:
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 8 of 34

15, 2015 Trial Tr. at 82:15-17 (Dkt. No. 69-6). Tully and Salach
Maintain that Castro reversed towards Tully. See Tully Dep. at
61:13-14 (Dkt. No. 69-3); Salach Dep. at 43:7-8 (Dkt. No. 69-17).
For the purposes of summary judgment, therefore, the court assumes
that Castro drove forward.

Tully then intentionally fired his weapon.3 The bullet from

Tully's gun traveled through Castro's car and into Castro's back.

 

(A) was given as a witness at a trial, hearing, or lawful
deposition, whether given during the current proceeding
or a different one; and

(B) is now offered against a party who had--or, in a
civil case, whose predecessor in interest had--an
opportunity and similar motive to develop it by direct,
cross-, or redirect examination.

See id.

Castro's testimony meets the requirements of Rule 804(b) (1).
Castro is dead and, therefore, unavailable. See id. 804(a) (4). His
former testimony was given as a witness at trial. See id.
804 (b) (1) (A). The trial was a criminal case against Castro arising
from the same events that underlie this case, and the charges
included, among other things, assault with a deadly weapon for
allegedly reversing towards Tully. See June 15, 2015 Trial Tr. at
17:9-11 (Dkt. No. 69-5). Therefore, the state is Tully's
"predecessor-in-interest."

Rule 804(b)(1)(B) does not require an identity or agency
relationship between current and former parties. See Barraford v.
T& NLtd., 988 F. Supp. 2d 81, 85 (D. Mass. 2013). However, "where
the parties in the two proceedings differ, there must be sufficient
identity of issues to ensure that cross examination in the former
case was directed to the issues presently relevant, and that the
former parties were the same in motive and interest." Id. (internal
quotation marks omitted). Here, the state shared with Tully a
strong interest in demonstrating that Castro reversed towards
Tully, rather than driving forward.

3 Tully asserts that he accidentally fired his weapon when he
slipped on the gravel on the traffic island. Indeed, he claims
that he did not realize he fired his weapon until it was inspected
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 9 of 34

Castro proceeded to drive away. Tully and Salach pursued Castro,
but eventually lost sight of him. They then returned to the scene
of the collision on the traffic island. They reported the accident,
and Tully picked up a piece of Castro's car to preserve as
evidence. Neither officer took photos of the scene.

B. LPD Policies

LPD has several policies relevant to this case. The LPD Manual
of Procedure states that "it shall be the duty of every member of
the Department to thoroughly familiarize himself with the
provisions of the Rules and Regulations of the Department within
30 days after issuance of a copy of the rules." Dkt. No. 69-7 at
66.

Officers are authorized to use deadly force, which includes
discharging a firearm, only "as a means of last resort to protect
themselves and others from the immediate threat of death or serious
physical injury." Id. at 12. Discharging a firearm at a “moving

automobile is prohibited, unless there is imminent danger of death

 

later at the police station. However, several facts suggest that
Tully intentionally discharged his firearm. In particular, Chief
of Police James Fitzpatrick testified that he has never unknowingly
discharged his weapon, see Fitzpatrick Dep. at 26:3-6 (Dkt. No.
69-1); Salach testified that he has never discharged his weapon
accidentally, see Salach Dep. at 48:15-20 (Dkt. No. 69-17); and
Tully testified that when he was behind Castro's vehicle and
Castro's vehicle began to move, Tully "had every intention of
firing at [Castro's] vehicle at that point," Tully Dep. at 78:21-
22 (Dkt. No. 69-3). For the purposes of summary judgment,
therefore, the court assumes that Tully intentionally fired his
weapon.
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 10 of 34

or serious injury to the officer, and there are no means of
escape." Dkt. No. 69-8 at 5. Whenever an officer discharges a
firearm, he must submit a report of the circumstances "as soon as
possible after the incident." Id. at 7.

LPD also maintains a policy on vehicular pursuits. A "pursuit"
is "the active attempt by a police officer in an authorized
emergency vehicle to apprehend the occupants of a moving motor
vehicle whom [sic] are in the process of attempting to evade
capture by traveling at speeds greater than the speed limit." Dkt.
No. 69-7 at 28. An officer may only engage in a pursuit to apprehend
persons wanted for felonious acts who have threatened or threaten
the safety of others. The policy prohibits "the ramming of a
suspect vehicle with a police cruiser." Id. at 32. Finally, if an
officer engages in a pursuit, he must submit a report of the
circumstances.

Iv. PROCEDURAL HISTORY

On September 21, 2016, the court referred this case to the
Magistrate Judge for all pretrial purposes. See Dkt. No. 17.
Shortly thereafter, Castro filed the Second Amended Complaint. See
Dkt. No. 29. In ten counts he alleges that Tully, Salach, and the
City violated his rights under federal and state law.

The Magistrate Judge set a deadline of October 20, 2017 for
the parties to file dispositive motions. See Dkt. No. 57. Tully

and Salach timely moved for summary judgment, see Dkt. Nos. 59,

10
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 11 of 34

61, and the City timely moved for partial summary judgment on
Counts Seven and Ten, see Dkt. No. 63. On November 13, 2017, Castro
cross-moved for summary judgment against the City for the alleged
negligence of Tully, see Dkt. No. 68, which the City moved to
strike as untimely, see Dkt. No. 73.

On March 29, 2018, the Magistrate Judge issued the Report and
Recommendation. See Dkt. No. 83. She recommends allowing the City's
Motion for Partial Summary Judgment and allowing in part and
denying in part Tully's and Salach's motions for summary judgment.
She also recommends allowing the City's Motion to Strike and,
therefore, denying Castro's Motion for Cross-Summary Judgment.

Tully and Salach timely filed objections to the Report and
Recommendation. See Dkt. No. 84. Castro and the City did not
object. Nor did Castro respond to Tully and Salach's objections.
Vv. ANALYSIS

A. Motion to Strike and Cross-Motion for Summary Judgment

 

As indicated earlier, the City moves to strike Castro's Cross-
Motion for Summary Judgment, which he filed more than three weeks
after the deadline for dispositive motions. See Dkt. No. 73. The
Magistrate Judge recommends that the court allow the City's Motion
to Strike and, therefore, deny Castro's Cross-Motion for Summary
Judgment. See R. & R. at 97-99 (Dkt. No. 83). She notes that
"Castro offer [ed] 'no compelling explanation for his

delingquency,'" and that the First Circuit has recognized

11
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 12 of 34

"'preclusion of untimely summary judgment motions,'" as a
"sanction[] for ignoring case management deadlines ... ." Id. at

98-99 (quoting Rosario-Diaz v. Gonzalez, 140 F.3d 312, 315 (1st

 

Cir. 1998)).

The court agrees that it is appropriate to strike the untimely
Cross-Motion for Summary Judgment against the City for Tully's
alleged negligence. However, the court has, in effect, decided
such a motion would be unmeritorious in concluding that the City
is entitled to summary judgment on all of Castro's claims.‘

B. Counts Two, Three, Seven, Eight, Nine, and Ten

Castro does not object to the Magistrate Judge's
recommendation that summary judgment be granted for defendants on
Counts Two, Three, Seven, Eight, Nine, and Ten. Nevertheless, this
court has reviewed her analysis, which is summarized below, and
finds it persuasive. Therefore, the court is granting summary
judgment on Counts Two, Three, Seven, Eight, Nine, and Ten.

Count Two alleges a civil conspiracy under Massachusetts law
against Tully and Salach. More specifically, Castro alleges that

Tully and Salach "conspired to unlawfully seize Castro, box

 

4 The court is not now entering summary judgment on Castro's claim
against the City for negligent infliction of emotional distress,
on which the City inexplicably did not move for summary judgment.
As explained below, it appears that such a motion would be
meritorious. However, Castro is being provided an opportunity to
attempt to identify evidence that puts in genuine dispute a
material fact concerning that claim.

12
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 13 of 34

Castro's car in, ram Castro's car, force Castro's car off the road,
and restrain his freedom of movement so Tully could shoot him." 2d
Am. Compl. §169 (Dkt. No. 29). The Magistrate Judge recommends
that the court allow Tully's and Salach's motions for summary
judgment on Count Two. See R. & R. at 34-39 (Dkt. No. 83). She
finds no triable issue of fact as to whether Tully and Salach
engaged in "concerted action" or had a "common design or

agreement." Id. at 38; see generally Gutierrez v. Mass. Bay Transp.

 

Auth., 772 N.E.2d 552, 568 (Mass. 2002).

Count Three alleges intentional infliction of emotional
distress ("IIED") against Tully. More specifically, Castro alleges
that Tully shot him "because he was Hispanic," and that as a result
he suffered severe emotional and physical distress. 2d Am. Compl.
4179 (Dkt. No. 29). The Magistrate Judge recommends that the court
allow Tully's Motion for Summary Judgment on Count Three. See
R. & R. at 83-86 (Dkt. No. 83). She finds no triable issue of fact
as to whether Tully's conduct was "extreme" or "outrageous, "
because he "discharged his weapon in the face of an imminent danger
of death or serious injury... ." Id. at 85 (citing Robinson v.
Cook, 706 F.3d 25, 38 (1st Cir. 2013)).

Count Seven alleges that the City is liable under 42 U.S.C.
§1983 for Tully's and Salach's violations of Castro's
constitutional rights. In particular, Castro alleges that the City

failed to screen, train, supervise, and discipline Tully and

13
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 14 of 34

Salach. See 2d Am. Compl. {9203-22 (Dkt. No. 29). The Magistrate
Judge recommends that the court allow the City's Motion for Partial
Summary Judgment on Count Seven. See R. & R. at 86-94 (Dkt. No.
83). She finds no triable issue of fact as to whether any City
"custom" or "practice" caused a constitutional violation, or that

the City acted with "deliberate indifference." Id.; see generally

 

Monell v. Dept. of Soc. Servs. of City of N.Y., 436 U.S. 658

 

(1978); Young v. City of Providence ex rel. Napolitano, 404 F.3d

 

4, 26 (list Cir. 2005).

Counts Eight and Nine allege that Tully and Salach violated
Castro's rights under the Massachusetts Declaration of Rights and
Equal Rights Amendment of the Constitution of the Commonwealth of
Massachusetts. See 2d Am. Compl. {9223-30 (Dkt. No. 29). As a
threshold matter, the Magistrate Judge construes both counts as
alleging violations of the Massachusetts Civil Rights Act
("MCRA"), Mass. Gen. Laws ch. 12, §§11H, 111. See R. & R. at 76-

77 (Dkt. No. 83); see generally Thomas v. Town of Chelmsford, 267

 

F. Supp. 3d 279, 309 (D. Mass. 2017) ("[I]n most circumstances,
plaintiffs may not bring direct claims under the state constitution
but must instead bring a claim under [MCRA]."). She recommends
that the court allow Tully's and Salach's motions for summary
judgment on Counts Eight and Nine. In particular, she finds no
triable issue of fact as to whether Tully or Salach deprived Castro

of any rights by "threats, intimidation, or coercion" or treated

14
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 15 of 34

him differently because of his race. See R. & R. at 80 (Dkt. No.

83); see generally Orwat v. Maloney, 360 F. Supp. 2d 146, 164 (D.

 

Mass. 2005) ("(Defendant's] purported use of excessive force

‘does not by itself involve threats, intimidation, or coercion
and thus does not implicate the [MCRA].'") (quoting Longval v.
Comm'r of Corr., 535 N.E.2d 588, 593 (Mass. 1989)).

Finally, Count Ten alleges that the City is liable under the
Massachusetts Tort Claims Act ("MTCA"), Mass. Gen. Laws ch. 258,
§2, for negligently training and supervising Tully. The Magistrate
Judge recommends that the court allow the City's Motion for Partial
Summary Judgment on Count Ten. See R. & R. at 94-97 (Dkt. No. 83).
Even assuming that Tully and Salach acted negligently, she finds
no causal link between their negligence and LPD training and

supervision. See id.; see generally Kennedy v. Town of Billerica,

 

617 F.3d 520, 533 (1st Cir. 2010).

As indicated earlier, although there have been no objections
to the foregoing findings and recommendations, the court has given
"reasoned consideration" to them. See Henderson, 812 F.2d at 878.
It finds each recommendation to be properly analyzed and
persuasive. Therefore, the court is adopting the Report and
Recommendation and allowing summary judgment for defendants on

Counts Two, Four, Seven, Eight, Nine, and Ten.

15
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 16 of 34

Cc. Count Five: Fourth Amendment

Count Five alleges that Tully and Salach are liable under 42
U.S.C. §1983 for unreasonably seizing Castro. "A government
official sued under §1983 is entitled to qualified immunity unless
the official violated a statutory or constitutional right that was
clearly established at the time of the challenged conduct." Carroll
v. Carman, 135 S. Ct. 348, 350 (2014) (per curiam). Accordingly,
"[q]ualified immunity protects government officials from trial and
monetary liability unless the pleaded facts establish (1) that the
official violated a statutory or constitutional right, and (2)
that the right was clearly established at the time of the

challenged conduct." Marreo-Mendez v. Calixto-Rodriquez, 830 F.3d

 

38, 43 (1st Cir. 2016) (internal quotation marks omitted). "If
either of the two prongs is not met--i.e., if the facts do not
show a constitutional violation or the right in question was not
clearly established--the officer is immune." Id.

The Magistrate Judge recommends that the court find that the
evidence, when viewed most favorably to Castro, would permit a
reasonable jury to conclude that Tully used excessive force, but
that Tully is nevertheless entitled to qualified immunity because
he did not violate any clearly established federal right. Tully
objects to the recommendation that a jury could find that he used
excessive force. Castro has not objected to the recommendation

that Tully is, in any event, protected by qualified immunity.

16
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 17 of 34

The court agrees with the Magistrate Judge that, at a minimum,
Tully did not violate a clearly established federal right.
Therefore, Tully has qualified immunity concerning Castro's
excessive force. However, the court also finds that no reasonable
jury would conclude that Tully used excessive force.

1. No triable issue of fact exists as to whether Tully or
Salach violated Castro's Fourth Amendment rights.

To prove a Fourth Amendment violation, Castro must show that:
(1) Tully or Salach seized him; and (2) the seizure was

unreasonable. See Stamps v. Town of Framingham, 813 F.3d 27, 35

 

(lst Cir. 2016). The parties do not dispute that Tully and Salach
seized Castro. Therefore, the court's focus is on whether a jury
could find the seizure unreasonable.

"(T]he 'reasonableness' of a particular seizure depends not
only on when it is made, but also on how it is carried out." Graham
v. Connor, 490 U.S. 386, 395 (1989). This means that "[a] seizure
may be unreasonable both because it was unjustified by the
circumstances--i.e., the police lacked probable cause to arrest or
reasonable suspicion to seize the suspect--or because the force

used to effectuate it was excessive." Robinson v. Dist. of

 

Columbia, 130 F. Supp. 3d 180, 192 (D.D.C. 2015). Here, Castro
alleges that Tully and Salach had no justification to seize him

and that the force they used was excessive.

17
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 18 of 34

With regard to justification for seizing Castro, the
Magistrate Judge finds that Tully and Salach had reasonable
suspicion to seize Castro based on his alleged noise violation and
reckless driving. See R. & R. at 53 (Dkt. No. 83). Again, neither
Castro, Tully, nor Salach object to the Magistrate Judge's
recommendation. However, the Magistrate judge finds triable issues
of fact as to whether Tully used excessive force.5 See id. at 68.
Tully objects to this finding. See Objs. R. & R. at 6-9 (Dkt. No.
84).

The court must assess the reasonableness of a particular use
of force "'from the perspective of a reasonable officer on the
scene, rather than with the 20/20 vision of hindsight,’ and must
account ‘for the fact that police officers are often forced to
make split-second judgments--in circumstances that are tense,
uncertain, and rapidly evolving--about the amount of force that is
necessary in a particular situation.'" Kenney v. Floyd, 700 F.3d
604, 609 (lst Cir. 2012) (quoting Graham, 490 U.S. at 396-97).
"The test for excessive force is objective, ‘without regard to

[the officer's] underlying intent or motivation. An officer's evil

 

5 Although Castro styles his excessive force claim as against
both Tully and Salach, the operative facts pertain only to Tully's
use of force in ramming Castro's vehicle and shooting him.
Therefore, to the extent that Castro alleges excessive force
against Salach, that claim is waived. See United States v. Zannino,
895 F.2d 1, 17 (lst Cir. 1990); Jimenez v. Nielson, 334 F. Supp.
3d 370, 390 (D. Mass. 2018).

 

 

18
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 19 of 34

intentions will not make a Fourth Amendment violation out of an
objectively reasonable use of force; nor will an officer's good
intentions make an objectively unreasonable use of force

constitutional.'" Campos v. Van Ness, 52 F. Supp. 3d 240, 251 (D.

 

Mass. 2014 (quoting Graham, 490 U.S. at 397)).

In particular, the court must "balance the individual's
interest against the government's, weighing three non-exclusive
factors: (1) 'the severity of the crime at issue,' (2) 'whether
the suspect poses an immediate threat to the safety of the officers
or others,' and (3) 'whether [the suspect] is actively resisting
arrest or attempting to evade arrest by flight.'" Raiche v.
Pietroski, 623 F.3d 30, 36 (ist Cir. 2010) (quoting Graham, 490
U.S. at 396). In addition, courts may consider whether the officer
violated any department policies. See Stamps, 813 F.3d at 32 n.4;
Raiche, 623 F.3d at 37.

Generally, "[a] police officer's use of deadly force ... is
reasonable (and, therefore, constitutional) only when ‘at a
minimum, a suspect poses an immediate threat to police officers or

civilians.'" McKenney v. Mangino, 873 F.3d 75, 81 (lst Cir. 2017)

 

(quoting Jarrett v. Town of Yarmouth, 331 F.3d 140, 149 (1st Cir.

 

2003)). However, First Circuit case law is "'comparatively
generous' to officers facing ‘potential danger, emergency
conditions or other exigent circumstances,' and ... hal[s]

fashioned ‘a fairly wide zone of protection’ for the police in

19
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 20 of 34

borderline cases." Id. at 81-82 (quoting Roy v. Inhabitants of

 

City of Lewiston, 42 F.3d 691, 695 (lst Cir. 1994)). "When an

 

officer shoots a fleeing suspect, his conduct is objectively
reasonable when 'the officer fusing the force] has probable cause
to believe that the suspect poses a significant threat of death or
serious physical injury to the officer or others.'" Campos, 52 F.

Supp. 3d at 251 (quoting Tennessee v. Garner, 471 U.S. 1, 3

 

(1985)).

In this case, Tully suspected Castro of reckless driving,
which is a misdemeanor. See Mass. Gen. Laws ch. 90, §24({2) (a); id.
ch. 274, §1. Under LPD policies, Tully ordinarily should not have
pursued or rammed Castro's vehicle. See Dkt. No. 69-7 at 26 of 74.
However, Castro drove in reverse at a high rate of speed through
two intersections without stopping in an attempt to flee Tully and
Salach. He posed an immediate danger to the general public and to
the officers as they pursued him as well. Therefore, even assuming
that Tully intentionally rammed Castro's vehicle, the use of such

force would have been a reasonable attempt to stop Castro.é

 

6 The Magistrate Judge finds a triable issue of fact as to whether
Tully used excessive force because Tully violated LPD policies on
pursuits and ramming. However, the First Circuit has made clear
that although department training and procedures may be
considered, they "do not . . . establish the constitutional
standard," and that violation of a department policy is neither
necessary nor sufficient to establish a constitutional violation.
See Stamps, 813 F.3d at 32 n.4.

20
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 21 of 34

Scott v. Harris, 550 U.S. 372 (2007), is instructive. In
Scott, a police officer initiated a pursuit of a man traveling at
73 miles per hour down a road with a 55-miles-per-hour speed limit.
See id. at 374. The officer "applied his push bumper to the rear
of [the suspect's] vehicle," causing the suspect to lose control
of his vehicle and crash. Id. at 375. The suspect sued, alleging
that the officer employed unreasonable force. The Supreme Court
disagreed and held that no reasonable jury would have found that
the officer used excessive force. It explained that "[a] police
officer's attempt to terminate a dangerous high-speed car chase
that threatens the lives of innocent bystanders does not violate
the Fourth Amendment, even when it places the fleeing motorist at
risk of serious injury or death." Id. at 386.

Like the suspect in Scott, Castro attempted to flee at a high
rate of speed, threatening the lives of innocent bystanders.
Although Castro was not traveling more than 70 miles per hour, he
was traveling in reverse, increasing the risk to others on the
road. Therefore, a reasonable jury would not conclude that Tully
used excessive force when he rammed Castro's vehicle.

After Tully rammed Castro's vehicle, Castro continued
reversing until he and Tully jumped a curb and stopped on a traffic
island. Castro revved his engine and drove forward in an attempt
to continue to flee again. As noted earlier, Tully asserts that

Castro reversed towards him before driving away. Although the court

21
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 22 of 34

assumes that Castro was driving forward, in the circumstances of
this case, an officer in Tully's position could have reasonably
believed that Castro was driving in reverse toward him even if
that belief was erroneous.

The Supreme Court has explained, however, that "the Fourth
Amendment allows for some mistakes on the part of government
officials, giving them 'fair leeway for enforcing the law in the

community's protection.'" Heien v. North Carolina, 135 S$. Ct. 530,

 

536 (2014) (quoting Brinegar v. United States, 338 U.S. 160, 176

 

(1949)). Therefore, "seizures based on mistakes of fact can be
reasonable." Id. "The limit is that the mistakes must be those of
reasonable men." Id. (internal quotation marks omitted); see also

Torres v. City of Madera, 648 F.3d 1119, 1124 (9th Cir. 2011)

 

("Where an officer's particular use of force is based on a mistake
of fact, we ask whether a reasonable officer would have or should
have accurately perceived that fact."). Here, Tully had just
pursued Castro reversing through two intersections in an attempt
to flee that endangered innocent bystanders and continued in
reverse even after Tully rammed him. Under these circumstances, a
jury would be compelled to conclude that an officer in Tully's
position could have reasonably believed that Castro was driving in
reverse toward him even if that belief was erroneous.

Therefore, a reasonable officer could have concluded that

there was probable cause to believe that Castro posed a significant

22
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 23 of 34

threat of death or serious injury to himself or others. See

Plumhoff v. Ricard, 134 S. Ct. 2012, 2022 (2014); Garner, 471 U.S.

at 3; Campos v. Van Ness, 52 F. Supp. 3d at 251. Therefore, Tully's

 

use of force was reasonable.

Indeed, this case is analogous to McGrath v. Tavares, 757

 

F.3d 20 (ist Cir. 2014). In McGrath, two police officers were
dispatched to a burglary. See 757 F.3d at 22. They pursued a
"speeding" and "zigzagging" vehicle leaving the scene until the
vehicle crashed. Id. at 23. The officers ordered the driver to
turn off the car. See id. When the driver refused and accelerated
towards the officers, one officer shot and killed the driver. See
id. The driver's mother sued the officers, alleging that they used
excessive force. In affirming summary judgment for the officer,
the First Circuit found that the officer's use of force was
reasonable because "[a] reasonable officer in this situation could
reasonably believe he was facing a threat of serious physical harm,
if not death." Id. at 28. The court explained that the officer's
choices were "shoot or risk being run over" because "[a]fter all,
a car can be used as a deadly weapon." Id.

Similarly, a reasonable officer in Tully's position could
have believed that Castro was reversing, and would have faced the
choice to shoot or risk being run over. Under such circumstances,
no reasonable jury would conclude that shooting towards the vehicle

was an excessive use of force.

23
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 24 of 34

Moreover, a reasonable officer could have believed that
Castro posed a serious threat to innocent bystanders. Therefore,
this case is analogous to Plumhoff, supra.

In Plumhoff, an officer pulled over a vehicle for an
inoperable headlight. See id. at 768. While being questioned, the
suspect drove away. See id. at 769. The officer pursued the
suspect, who was driving erratically and at high speeds, until the
suspect collided with an officer's cruiser and spun out. See id.
After coming to a stop, he accelerated and continued fleeing down
the street, when officers fired towards his car, causing him to
lose control and crash. See id. at 770.

In finding that the officers acted reasonably in using deadly
force, the Supreme Court concluded that "[u]nder the circumstances
at the moment when the shots were fired, all that a reasonable
police officer could have concluded was that [the suspect] was
intent on resuming his flight and that, if he was allowed to do
so, he would once again pose a deadly threat for others on the
road." Id. at 777.

Like the suspect in Plumhoff, Castro attempted to flee from
officers while driving erratically and at high speeds. After
colliding with a police cruiser and coming to a stop, Castro
attempted to flee again. Like the officers in Plumhoff, under the
circumstances when Tully discharged his weapon, a reasonable

officer could have concluded was that Castro was intent on resuming

24
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 25 of 34

his flight and that, if he was allowed to do so, he would once
again pose a deadly threat for others on the road.

2. No triable issue of fact exists as to whether Tully is
entitled to qualified immunity.

As indicated earlier, the Magistrate Judge finds that Tully
was entitled to qualified immunity on any excessive use of force.
Castro does not object to this recommendation.

In addition to the Magistrate Judge's analysis, the court
notes that this case resembles Campos, supra. In Campos, an officer
attempted to stop a suspect for speeding and running a stop sign.
See id. at 246. The suspect fled and the and the officer pursued
him. See id. In the ensuing pursuit, the suspect drove recklessly
at a speed up to 90 miles per hour. See id. at 247. Eventually,
the officer rammed the suspect' vehicle, causing it to spin and
come to a stop. See id. The officer got out and the suspect began
to drive away, but the parties disputed whether the suspect was
driving toward the officer. See id. at 248. The officer shot and
killed the suspect. See id.

The administratrix of the suspect's estate sued the officer
for excessive force. The court held that the officer was entitled
to qualified immunity. In particular, it found that "the level of
risk that [the suspect's] conduct posed to third parties was high
enough to place [the officer's] use of lethal force within the

"hazy border between excessive and acceptable force.'" Id. at 253

25
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 26 of 34

(quoting Saucier v. Katz, 533 U.S. 194, 206 (2001)). That is, the
officer observed, among other things, the suspect driving
erratically, speeding, ignoring commands, and attempting to flee
down a public road. See id.

Here, Tully observed Castro driving erratically, speeding,
ignoring commands, and attempting to flee down a public road.
Therefore, like the officer in Campos, "a reasonable officer in
[Tully's] position could have believed that [Castro] posed a
substantial, imminent threat to other officers and civilians in
the area."’ Id. at 254.

D. Count Five: Fourteenth Amendment Equal Protection Clause

 

In addition to unreasonable seizure, Count Five alleges that
Tully and Salach "subjected Castro to the deprivation of his rights
because he was Hispanic," in violation of the Equal
Protection Clause of the Fourteenth Amendment. 2d Am. Compl. 4194
(Dkt. No. 29). The Magistrate Judge recommends that the court deny
summary judgment on this claim because "[nJeither Tully nor
Salach's memoranda in support of their motions for summary judgment

address [it]." R. & R. at 68 (Dkt. No. 83).
In their objections, Tully and Salach acknowledge that they

did not address the federal equal protection claims in their

 

7 Although not addressed by the parties, it does not appear the
law has materially changed since 2008, when the events in Campos
occurred. See 52 F. Supp. 3d at 242.

26
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 27 of 34

memoranda. See Objs. at 4 (Dkt. No. 84). However, they argue that
the court should nevertheless allow summary judgment because they
addressed race-based animus with respect to Count Nine. See id. at
4-5. As described earlier, Count Nine alleges that Tully and Salach
violated the Massachusetts Declaration of Rights. The Magistrate
Judge recommends that the court allow Tully's and Salach's motions
for summary judgment on Count Nine because there is no evidence
that they treated Castro differently because of his race. See
R. & R. at 80 (Dkt. No. 83)

As also explained earlier, generally "[p]Jarties must take
before the magistrate, not only their best shot but all of their
shots." Borden, 836 F.2d at 6 (internal quotations omitted).
Therefore, "[t]he reviewing court may consider evidence and
arguments not presented to the Magistrate Judge only in the most

compelling circumstances." Louis v. Bank of Am., N.A., No. 16-cv-

 

10859-MLW, 2017 U.S. Dist. LEXIS 47912, *5 (D. Mass. Mar. 30,
2017). Such a rule promotes both judicial efficiency and fairness.
See id.

This case, however, presents a compelling circumstance for
allowing summary judgment on Count Five because doing so would be
neither unfair nor inefficient. "The standard for equal protection
analysis under [the Massachusetts] Declaration of Rights is the

same as under the Federal Constitution." Brackett v. Civil Serv.

 

Comm'n, 850 N.E.2d 533, 545 (Mass. 2006); see Shurtleff v. City of

 

27
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 28 of 34

Boston, 385 F. Supp. 3d 109, 115 (D. Mass. 2019). Accordingly, as
Tully and Salach point out, "any evidence that [Castro] would have
shown to overcome summary judgment on his claim under the
[Massachusetts] Declaration of Rights[] would have been the same
that he would have had to show under the Equal Protection Clause."
Tully & Salach Objs. at 5 (Dkt. No. 84). Under either, Castro "must
present evidence that he was treated differently from similarly
situated non-[Hispanic] motorists and that the action taken
against him was motivated, at least in part, by his race." Flowers
v. Fiore, 359 F.3d 24, 35 (lst Cir. 2004). However, Castro failed
to do so.

Castro also had an opportunity to address race-based animus
by filing a response to Tully and Salach's objections. See Fed. R.
Civ. P. 72(b)(2) ("A party may respond to another party's
objections within 14 days after being served with a copy.").
However, he did not do so.

As this court agrees with the Magistrate Judge that the
evidence is insufficient to permit a reasonable jury to find a
violation of the Massachusetts Declaration of Rights, it is also
insufficient to permit a jury to find a violation of Castro's
federal right to equal protection. Therefore, summary judgment for

Tully and Salach on Count Five is justified.

28
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 29 of 34

E. Count Six: Conspiracy under 42 U.S.C. §1985(3)

 

Count Six alleges conspiracy under 42 U.S.C. §1985(3) against
Tully and Salach. To prevail on this claim, Castro must show: (1)
"a conspiracy"; (2) "a conspiratorial purpose to deprive the
plaintiff of the equal protection of the laws"; (3) "an overt act
in furtherance of the conspiracy"; and (4) either an "injury to
person or property" or "a deprivation of a constitutionally
protected right." Soto-Padro v. Pub. Bldgs. Auth., 675 F.3d 1, 4

(lst Cir. 2012) (quoting Perez-Sanchez v. Pub. Bldg. Auth., 531

 

F.3d 104, 107 (lst Cir. 2008)).

The Magistrate Judge finds that "Castro's personal injury of
being shot or rammed by Tully's cruiser creates a genuine issue of
material fact as to the injury element." R. & R. at 74 (Dkt. No.
83). Therefore, she recommends that the court deny summary judgment
on Count Six. However, the fact that a jury could, and here would,
find Castro was injured is not material if there is no evidence
from which it could find that racial animus motivated the shooting.

In their objections, Tully and Salach argue that there is "no
evidence to support any allegation that [their] actions were based
on race" and, therefore, Castro fails to raise a genuine dispute
as to an improper conspiratorial purpose. Objs. at 6 (Dkt. No.
84).

As the Magistrate Judge notes, neither Tully nor Salach

explicitly argue lack of conspiratorial purpose with respect to

29
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 30 of 34

Count Six in their memoranda. However, they do argue lack of race-
based animus with respect to Count Nine. See Tully Mem. Supp. Mot.
Summ. J. at 12 (Dkt. No. 60); Salach Mem. Supp. Mot. Summ. J. at
8 (Dkt. No. 62). Therefore, the court has considered the

objections, as to which Castro did not respond, de novo.

 

The court agrees with the Magistrate Judge that the evidence
is insufficient to permit a reasonably jury to find any
discriminatory animus on account of Castro's race. Therefore, no
reasonably jury could find that Tully and Salach conspired to
deprive Castro of equal protection of the laws. Accordingly,
summary judgment is justified on Count Six.

F. Count One: Assault and Battery

 

Count One alleges assault and battery against Tully.
"Massachusetts law allows for assault and battery claims against
police officers who use excessive force in conducting an arrest."
Raiche, 623 F.3d at 40. However, "reasonable force is a valid
defense to assault and battery." Id. "Where a plaintiff alleges
both a §1983 excessive force claim and common law claims for
assault and battery .. . determination of the reasonableness of
the force used under §1983 controls . . . determination of the
reasonableness of the force used under the common law assault and

battery claims." Id.

30
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 31 of 34

The Magistrate Judge recommends that the court deny summary
judgment with respect to Count One because she finds triable issues
of fact as to whether Tully used excessive force. Tully objects.

As discussed earlier, the court finds no triable issue of
fact as to whether Tully used excessive force by ramming or
shooting Castro. Therefore, Castro's assault and battery claim
fails as well. Accordingly, the court is granting summary judgment
on Count One.

G. Count Four: Negligent Infliction of Emotional Distress
( WNIED" )

 

Count Four alleges negligent infliction of emotional distress
against the City. In particular, Castro seeks to hold the City
liable because Tully allegedly "acted negligently in shooting
Castro . . . ." 2d Am. Compl. 99184-89 (Dkt. No. 29). This claim
"is governed by the [MTCA], which effectively removes the defense
of immunity in certain tort actions against public employers."
Smith v. City of Boston, No. 03-10062-DPW, 2004 WL 1572626, *12

(D. Mass. July 13, 2004) (citing Spring v. Geriatric Auth. of

 

Holyoke, 475 N.E.2d 727, 734-35 (1985)). The MTCA provides that
"(plublic employers shall be liable for injury or loss of property
or personal injury or death caused by the negligent or wrongful
act or omission of any public employee while acting within the
scope of his office or employment .. . ." Mass. Gen. Laws ch.

258, §2.

31
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 32 of 34

The City did not move for summary judgment on Count Four. It
appears, however, that the City is entitled to it. "It is apodictic
that trial courts have the power to grant summary judgment sua
sponte." Rogan v. Menino, 175 F.3d 75, 79 (1st Cir. 1999). Federal
Rule of Civil Procedure 56(f)(3) provides that the court may
"consider summary judgment on its own after identifying for the
parties material facts that may not be genuinely in dispute." In
the First Circuit, a district court may only grant summary
judgment sua sponte if: (1) "discovery is sufficiently advanced
that the parties have enjoyed a reasonable opportunity to glean
the material facts"; and (2) the court "first gives the targeted
party appropriate notice and a chance to present its evidence on

the essential elements of the claim or defense." Berkovitz v. HBO,

 

Inc., 89 F.3d 24, 29 (1st Cir. 1996).

The parties have completed discovery. "Notice, in this
context, has two aspects: the summary judgment target is entitled
to know both the grounds that the district court will consider and
the point at which her obligation to bring forth evidence
supporting the elements of her claim accrues." Rogan, 175 F.3d at
79. Here, the court does not discern any triable issues of fact as
to whether Tully acted negligently. Rather, for the reasons
explained earlier, the court finds that no reasonable jury would
conclude that Tully acted unreasonably in pursuing, stopping, and

shooting Castro.

32
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 33 of 34

Courts have often given a party 10 days to identify evidence
placing a material fact in genuine dispute when they are

considering entering summary judgment sua sponte. See, e.g., id.

 

at 80; Fed. R. Civ. P. 56(c) (2008). It is appropriate to do so in
this case.
VI. ORDER

In view of the foregoing, it is hereby ORDERED that:

1. The attached Magistrate Judge's Report and
Recommendation (Docket No. 83) is ADOPTED in part and MODIFIED in
part as described in this Memorandum and Order, pursuant to 28
U.S.C. §636(b) (1).

2. Tully's Motion for Summary Judgment (Docket No. 59),
Salach's Motion for Summary Judgment (Docket No. 61), the City's
Motion for Partial Summary Judgment (Docket No. 63), and the
City's Motion to Strike (Docket No. 73) are ALLOWED.

3. Castro's Cross-Motion for Summary Judgment (Docket No.
68) is DENIED.

4. Castro may, by September 20, 2019, file a memorandum and
affidavit seeking to identify evidence raising a triable issue of
fact as to Count Four. If he does not do so, summary judgment shall
enter for the City. Any response shall be filed by September 30,

2019.

33
Case 1:16-cv-11054-MLW Document 85 Filed 09/10/19 Page 34 of 34

fF. HVE

UNITED STATES DISTRICT E

34
